Citation Nr: 1015232	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for tinnitus of the 
left ear, evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for perforated left 
eardrum. 

3.  Entitlement to service connection for a psychiatric 
disorder manifested by anxiety and nightmares, to include as 
secondary to service-connected tinnitus.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder manifested by depression, to include as 
secondary to service-connected tinnitus.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder manifested by insomnia, to include as 
secondary to service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
March 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  [Due to the location of the Veteran's current 
residence, the jurisdiction of his appeal has been 
transferred to the RO in Cleveland, Ohio.]  

During the current appeal, and specifically, by an April 2008 
rating action, the New Orleans RO granted service connection 
for mixed headaches(migraine and muscle tension) and awarded 
a rating of 30 percent, effective from April 23, 2007, for 
this disability.  As the Veteran has not disagreed with the 
rating initially awarded, or the effective date assigned, to 
this disorder, no aspect pertaining to the Veteran's 
headaches remains in appellate status.  In this regard, the 
Board acknowledges that, in relevant part of the May 2004 
rating action, the New Orleans RO had determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for headaches and depression 
with insomnia had not been received.  However, as depression 
and insomnia are disabilities separate and distinct from 
headaches, the Board concludes that the Veteran's claims 
pertaining to depression and insomnia remain in appellate 
status.  

For the reasons set forth below, the issues of whether new 
and material evidence has been received sufficient to reopen 
previously denied claims for service connection for a 
psychiatric disorder manifested by depression, to include as 
secondary to service-connected tinnitus, and for a sleep 
disorder manifested by insomnia, to include as secondary to 
service-connected tinnitus will be discussed in the Remand 
portion of this decision.  These new and material claims are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has unilateral tinnitus (in his left ear), a 
disorder which, under applicable legal authority, is assigned 
a single 10 percent disability rating.  

2.  There is no objective evidence that a perforated left ear 
drum results in compensably disabling disability.  

3.  The Veteran does not currently have a psychiatric 
disability manifested by anxiety or nightmares.  


CONCLUSIONS OF LAW

1.  The claim for a higher schedular disability rating for 
tinnitus of the left ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (DC) (2009).

2.  The criteria for a compensable disability rating for 
residuals of a left perforated ear drum have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-
4.87, DC 6200-6211 (2009).

3.  The criteria for service connection for a psychiatric 
disorder manifested by anxiety and nightmares, to include as 
secondary to service-connected tinnitus, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

At the outset, the Board notes that the VA General Counsel 
has held, however, that the notice and duty to assist 
provisions of the VCAA are inapplicable where undisputed 
facts render a claimant ineligible for the benefit claimed 
and where further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004).  As will be discussed in this decision, a 
rating greater than 10 percent for the service-connected 
tinnitus of the left ear, is not warranted as a matter of 
law.  Any further discussion of the VCAA with respect to the 
claim is, therefore, not necessary.  

Specifically, with regard to the duty to notify provisions of 
the VCAA (as they pertain to the claims for service 
connection for a psychiatric disorder manifested by anxiety 
and nightmares and for a compensable rating for the 
service-connected perforated left eardrum), when VA receives 
a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

The Veteran was provided VA notice letter in November 2003.  
This letter addressed the criteria for service connection and 
the criteria for an increased disability rating.  He was 
advised to identify any evidence in support of the claim.  In 
addition, he was informed of the responsibility to identify, 
or to submit evidence directly to VA.  He was advised that 
the RO would obtain any VA records or other identified 
medical treatment records.  Furthermore, the RO specifically 
requested that the appellant provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
appellant of the evidence it had received in connection with 
the claims.  

Of significance to the Board with respect to the service 
connection claim adjudicated in this decision, and as will be 
discussed in further detail below, competent evidence of 
record fails to show a diagnosis of a psychiatric disability 
manifested by anxiety and nightmares.  Thus, service 
connection for such a disorder cannot be awarded on any 
basis.  

Further, with respect to the claim for a compensable rating 
for the service-connected perforated left eardrum adjudicated 
herein, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that VCAA notice in an 
increased rating claim need not be "veteran specific."  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the 
evidence the Veteran is required to submit in this case; and 
(2) based on the Veteran's contentions as well as the 
communications provided to the Veteran by VA, it is 
reasonable to expect that the Veteran understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. 
Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

The Board finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
Veteran also identified relevant VA outpatient treatment 
records.  Those records have been associated with the claims 
file.  The Veteran did not identify any relevant private 
treatment records, nor has he referenced any outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

Also, in November 2009, the Veteran underwent a VA 
examination pertinent to his perforated left eardrum.  The 
examination report reflects consideration of the Veteran's 
past medical history and current complaints, and includes an 
appropriate physical examination that were consistent with 
the evidence of record.  The Board therefore concludes that 
the examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 
(2009).  

The Board acknowledges that the Veteran has not been afforded 
a VA examination as to his claim for a psychiatric disorder 
manifested by anxiety and nightmares.  The Board concludes, 
however, that an examination is not required.  In this 
respect, while there are numerous VA outpatient treatment 
records associated with the claims file, they do not show 
that the Veteran has an anxiety disorder.  As discussed 
below, "nightmares" is not a disability within the meaning 
of VA regulations governing the payment of monetary benefits.  
Hence, remanding this matter for additional examination would 
only result in delay and would not serve to substantiate the 
claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Increased (Compensable) Ratings For Tinnitus And 
Perforated Left Ear Drum

	A.  Tinnitus Of The Left Ear

As to the tinnitus of the Veteran's left ear, the version of 
Diagnostic Code 6260, in effect since June 13, 2003, provides 
that only a single evaluation can be provided for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2).  
See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) 
(in which the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and DC 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral).  

Here, the service-connected tinnitus of the Veteran's left 
ear has been assigned the maximum schedular rating available 
for tinnitus under the old or new versions of the rating 
criteria.  38 C.F.R. §4.87, DC 6260.  As there is no 
schedular basis for assigning more than a single, 10 percent 
rating for his left ear tinnitus, the claim for a schedular 
rating higher than 10 percent for this disability must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

	B.  Perforated Left Ear Drum

The Veteran's residuals of a left ear drum perforation are 
rated as noncompensable under 38 C.F.R. § 4.87, DC 6211.  
Pursuant to that diagnostic code, a perforation of a tympanic 
membrane warrants a zero percent rating.  The Board has 
reviewed the record and considered whether a compensable 
rating is warranted under any other potentially applicable 
diagnostic codes.  See 38 C.F.R. § 4.87, Diagnostic Codes 
6200-6210.  

Here, however, the disability is not shown to result in 
chronic suppurative otitis media, mastoiditis, cholesteatoma, 
chronic nonsuppurative otitis media with effusion (serous 
otitis media), otosclerosis, a peripheral vestibular 
disorder, Meniere's syndrome, loss of auricle, malignant or 
benign neoplasm of the ear, or chronic otitis externa.  
Indeed, a November 2009 VA examination of the Veteran's left 
ear was negative.  Further, while there is objective medical 
evidence of record showing treatment for various unrelated 
service-connected and nonservice-connected disorders, there 
is scant evidence showing treatment for any residuals of a 
left ear perforation.  

In the absence of competent evidence of pathology associated 
with the perforation of the Veteran's left ear drum, and even 
after considering the Veteran's lay statements, the Board 
finds that the preponderance of the evidence is against his 
claim for a compensable rating for this disability.  
Accordingly, this issue must be denied.  

	C.  Additional Considerations

Furthermore, pursuant to § 3.321(b)(1), the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is therefore adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Veteran indicated that he was unable to 
maintain employment due to service-connected tinnitus.  There 
is no indication, however, that either the Veteran's tinnitus 
or his perforated left ear drum have markedly interfered with 
his employment (i.e., beyond that contemplated in the 
assigned rating at each stage).  In addition, neither of 
these disabilities has been shown to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In sum, the 
Board finds that the rating criteria are adequate.  
Therefore, referral for consideration of an extraschedular 
evaluation for either the service-connected tinnitus or the 
service-connected perforated left ear drum is not warranted.  
38 C.F.R. § 3.321(b)(1).

Moreover, the ratings assigned to the Veteran's 
service-connected tinnitus and perforated left ear drum are 
based on application of the schedule of ratings which takes 
into account the average impairment of earning capacity as 
determined by the clinical evidence of record.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1.  For these reasons, any 
further discussion of a TDIU claim is not necessary.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  

III.  Service Connection For A Psychiatric Disability 
Manifested By Anxiety And Nightmares

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for certain chronic diseases, such as psychoses, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within one year 
following discharge from service.  The presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

Initially, the Board notes, that while there is reference to 
anxiety problems during service the Veteran was not diagnosed 
with an anxiety disorder.  In this respect, a February 1977 
service treatment record indicated that the Veteran was 
extremely anxious and was having difficulty adjusting to life 
aboard a Navy ship.  A psychiatric evaluation, however, did 
not reveal evidence of a clear psychiatric disorder.  Later, 
a March 1977 record indicated that the Veteran was referred 
to sick bay due to numerous somatic complaints.  A mental 
status examination showed no evidence of psychoses or 
neuroses.  The clinician noted that the Veteran be separated 
due to unsuitability.  It was unclear to the clinician as to 
whether the Veteran was "malingering or not."  

Turning to the post-service evidence, there is no evidence 
showing psychoses in the first post-service year.  In 
addition, there is a lack of probative evidence showing 
continuity of symptomatology for many years following 
discharge.  Most critically, however, there is a lack of 
probative evidence demonstrating a current anxiety disorder.  
For instance, during a June 1999 psychiatric evaluation, the 
examiner noted that the Veteran over-reported symptoms.  
Following mental status examinations, no diagnosis was 
rendered.  The examiner noted the possibility of malingering.  

Similarly, during a December 2004 psychiatric evaluation, the 
examiner stated that the Veteran was pursuing a diagnosis in 
order to obtain VA compensation benefits.  A mental status 
assessment revealed no signs or symptoms of any mental 
disorder.  The results suggested either malingering or a 
factitious disorder.  The examiner noted that the Veteran did 
not appear in need of any psychological treatment.  In June 
2005, another examiner appears to accept the Veteran's 
reported symptoms, but even so does not diagnose any anxiety 
disorder.  

Based on the foregoing, the Board finds that the Veteran does 
not have a current psychiatric disorder manifested by anxiety 
and nightmares.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.  


ORDER

An increased rating in excess of 10 percent for tinnitus is 
denied.  

A compensable evaluation for residuals of a perforated left 
ear drum is denied.  

Service connection for a psychiatric disorder manifested by 
anxiety and nightmares, to include as secondary to service-
connected tinnitus, is denied.  


REMAND

As noted in the Introduction, the Veteran has filed claims to 
reopen previously denied issues of entitlement to service 
connection for depression and insomnia, to include as 
secondary to the service-connected tinnitus.  In the May 2004 
rating action, the New Orleans RO determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for headaches and depression 
with insomnia had not been received.  However, by the April 
2008 rating action, the New Orleans RO granted service 
connection for mixed headaches(migraine and muscle tension) 
and awarded a rating of 30 percent, effective from April 23, 
2007, for this disability.  

Importantly, depression and insomnia are disabilities 
separate and distinct from headaches.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
Thus, the Veteran's claims pertaining to depression and 
insomnia remain in appellate status.  

Recent supplemental statements of the case (SSOCs), however, 
make no mention of the remaining issues pertaining to the 
Veteran's purported depression and insomnia.  This is of 
particular significance in light of the extensive documentary 
evidence that has been received since the issuance of the 
February 2006 statement of the case.  A remand of these 
issues is, therefore, necessary to correct this procedural 
deficiency.  

Finally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Here, the notice letter issued to the 
Veteran in November 2003 described the criteria to reopen a 
claim based on the submission of new and material evidence in 
general terms but did not include the level of specificity as 
required by the Court in Kent.  

Accordingly, these matters are REMANDED to the RO, via the 
Appeals Management Center, for the following action.  

1.  With regard to the issues of whether 
new and material evidence has been 
received sufficient to reopen the claim 
for service connection for a psychiatric 
disorder manifested by depression (to 
include as secondary to the 
service-connected tinnitus) and whether 
new and material evidence has been 
received sufficient to reopen the claim 
for service connection for a sleep 
disorder manifested by insomnia (to 
include as secondary to the service-
connected tinnitus), furnish the Veteran a 
legally adequate VCAA notification letter 
in accordance with the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In that regard, the Veteran should be 
informed of the basis of the RO's August 
1998 denial of his claims for service 
connection for depression and insomnia, as 
well as the type of new and material 
evidence necessary to reopen this 
previously denied issue under the 
applicable law.  

2.  After the development requested above 
has been completed to the extent possible, 
readjudicate the issues of whether new and 
material evidence has been received 
sufficient to reopen the claim for service 
connection for a psychiatric disorder 
manifested by depression (to include as 
secondary to the service-connected 
tinnitus) and whether new and material 
evidence has been received sufficient to 
reopen the claim for service connection 
for a sleep disorder manifested by 
insomnia (to include as secondary to the 
service-connected tinnitus).  If any of 
these benefits remained denied, furnish 
the Veteran and his representative an SSOC 
and give them an opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


